DETAILED ACTION
	This Office Action is in response to the RCE filed 06/24/2022.  The objections and rejections of the previous Office Action are withdrawn as being overcome by the amendment.  

Election/Restrictions
Claims 7-10 are allowable. Claims 1-5 and 12-15, previously withdrawn from consideration as a result of a restriction requirement, require the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 1-5 and 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at lines 15-18, recites, “wherein at a first distance of 12 inches from the first loop, molding a plurality of three-layered, easily-releasable, spring-pressured adjustable- locking-release mechanisms having designed modifiable spring pressure interfacing threading one of the first three-layered, easily-releasable, spring-pressured adjustable- locking-release mechanism”.  The claim reads as through the molding is performed at the first distance, which is inconsistent with the disclosure.  It is unclear whether the molding is required to be performed at the first distance.  There also appears to be a gap in the language at the end of line 17 and beginning of line 18, as the language, “having designed modifiable spring pressure interfacing threading” is unclear.
Claim 1 recites the limitation “the first three-layered, easily-releasable, spring-pressured adjustable-locking-release mechanism” in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 12, at lines 9-10 of the second page of the claim recites, “pressure adjustment on the elastic, flexible, stretchable band, selected from the group of pressure adjustments consisting essentially of releasing pressure and increasing pressure is exerted”.  The phrasing, “consisting essentially of” implies that there are more group elements not stated in the listing, rendering the claim indefinite.  It is suggested to remove the word, “essentially”.

Allowable Subject Matter
Claims 7-10 are allowed.
Claims 1-5 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 7, or 12.  In particular, the cited references do not disclose the process and apparatus as claimed, including providing a digital scale removably attached to the first loop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784